     Case 6:18-cv-01486-EJK Document 22 Filed 11/02/18 Page 1 of 1 PageID 88

                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

M. C. and C. M.,

                      Plaintiffs,

v.                                                              Case No: 6:18-cv-1486-Orl-41TBS

JEFFREY GEIGER and JOHN DOE,

                      Defendants.


                                            NOTICE

        On Monday July 12, 2004, the United States District Court for the Middle District of

Florida converted to a mandatory paperless electronic filing system: CM/ECF. Extensive notice of

this conversion was provided via the Middle District of Florida’s web-page, announcements, and

numerous mailings.

        All attorneys appearing before this court shall begin using the CM/ECF docket system

within fourteen days of their entry of appearance in any action pending before this Court.

        Counsel are directed to the website located at www.flmd.uscourts.gov under “CM/ECF”

where they can request their password from the Court. Counsel are strongly encouraged to take

the tutorials offered on the website before using the system.

        DONE and ORDERED in Orlando, Florida on November 2, 2018.




                                            Page 1 of 1
